Title: To John Adams from John Quincy Adams, 14 April 1796
From: Adams, John Quincy
To: Adams, John


N: 20.
My dear Sir
London April 14. 1796

You will see by the official papers published in the "Times" of the 11th: instt: which I enclose to you by this opportunity that the Government of this Country have at length thought proper to communicate to the other Governments of Europe, and to publish to the world the result of their late steps towards a negotiation with France.—The notes of Mr: Wickham and of Mr: Barthelemi, may serve as a comment upon my letter to you of March 20. (N:18) The policy which I then stated as guiding the hostile parties (for it is the same policy on both sides) is in my mind proved to complete demonstration by these papers.
The news from France Paris that have been received here, reach down to the 7th: of this month. The Executive Directory had not then published, nor communicated to the legislative body this correspondence. Its first publication by the British Executive, in so formal a manner, evidently shews that they are of opinion it will have an operation upon the public mind in Europe, favourable to them.
It must indeed have been a step somewhat mortifying to them, after the style of pretension with which they commenced and have hitherto conducted the War, to make the first proposals for negotiation and to have them treated with such disdain. As to the public opinion, it will doubtless in this as in other cases assume its complexion, from the success of the War, but I think some advantage will be derived, especially from the present temper of the European People, by this simple offer to negotiate.
Aware of the power which the general disposition towards Peace, has acquired, and continues daily to acquire, the answer on the part of the Directory, openly imputes insincerity to the overtures of Britain, and professes not only an ardent desire for Peace, but even hints a disposition to accommodate liberally, not only the commercial and political interests that may come in question, and even the concerns of a territory which without any violence of construction may be considered as comprehending the Dutch Republic.
But at the same time they refuse the proposal to send ministers to a congress for a general pacification, and refuse to point out any other mode in which they will concur for that purpose.—A general congress they say, would be an endless negotiation, and the proposal to suggest any other mode, is too vague to be serious. In giving these reasons the Directory certainly could not intend Peace themselves.
I have no access to the secret councils either of France or Britain, nor do I know whether under the mask of all these public papers, a more serious but informal negotiation is still going on, or whether the documents published here, are connected with others that do not appear. Perhaps some public notice will be taken by the Directory of this publication, and an explanation of the transaction from them will perhaps give it a different colour: But bating the possibilities that are contained in those two sources, the certainty of another campaign is fixed. What the result of that will be it would be idle to conjecture. But if it should be similar to that of the last, that is a great waste of exertion and resource without any material advantage gained, on either side, the parties will perhaps be disposed to make something more than a barren demonstration of pacific intentions, at the close of the Season now opening.
But although the Minister of this Government will reconcile the Nation to another year of war; yet the symptoms of an ardent desire for Peace, which the present occasion produces, must have a considerable effect upon his policy. He is sensible doubtless that the tendency of this War must be to weaken the Nation, however it may strengthen the Government, and although his operations meet with no impediment from the regular opposition in Parliament, the external force arrayed against him becomes more formidable in proportion to the continuance of the war.
April 26.
Since the above was written a supplementary loan of seven millions and an half has been contracted by the british Minister, and voted by Parliament. The prospect of a further extension of the War, is encreasing. The french Directory have as yet   taken no notice of the published correspondence between Barthelemi and Wickham. The campaign on the Rhine is not yet opened, but is announced as to be expected from day to day.
The most recent public news from the continent speak of a War between Russia, and Sweden on one side, and with the Turks on the other as inevitable. This intelligence is very questionable, as it is hitherto founded only upon public rumour; but if it be true, there can be no doubt but it is the consequence of the french system of policy, upon which I wrote you in my last Letters. That the views of this policy involve also the Peace of the United States, I firmly believe, and although the latest accounts from America have a shew of calmness beyond what could have been expected, I am yet not without anxiety for the result of intrigues which are conducted with so much perseverance and so little shame, as those of France and the french party in America.
The last letters that I have received from you, were brought by Mr. Hall, and are dated in December. I have been waiting with anxious expectation more than three months for other Letters from the Department of State. How much longer I shall remain without them I cannot conjecture; but in the interval I am kept useless here, without being authorized to return to my proper station.
I remain your ever affectionate Son
John Q. Adams